Citation Nr: 1514301	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.

2.  Entitlement to a compensable rating for left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York.

In an April 2012 decision, the Board granted service connection for a left eye disorder, diagnosed as a corneal scar of the left eye, secondary to old trauma.  In July 2012, the Board vacated the April 2012 decision; granted service connection for a left eye disorder, diagnosed as a corneal scar of the left eye, secondary to old trauma; and denied service connection for central optic vein occlusion in the left eye causing blindness.  In an August 2014 unappealed rating decision, the RO denied the reopening of the claim of entitlement to service connection for central optic vein occlusion in the left eye.

The RO denied a claim of entitlement to service connection for tension headaches, claimed as cluster headaches.  In a December 2011 statement, Dr. F. reported that the Veteran had a history of migraine headaches.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all claimed headache disorders as part of the issue on appeal.
.
In light of the above, the issues are as stated on the title page.

In November 2014, the Board wrote to the Veteran asking for clarification about representation.  The appellant subsequently appointed The American Legion as his representative, and they presented written argument in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran has had any headache disorder other than tension headaches and migraines since May 2010. 

2.  The weight of the evidence is against findings that the Veteran had a chronic headache disorder in service; that there is a nexus between a current diagnosis of the current headache disorder and service; or that the current headache disorder was caused or aggravated by the service-connected left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.


CONCLUSION OF LAW

A headache disorder was not incurred in service and was not caused or aggravated by the service-connected left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2012 and June 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the both letters, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently adjudicated in a July 2014 supplemental statement of the case.

With respect VA's duty to assist, the Board notes that VA treatment records and available private, and service treatment records were obtained.  The Veteran submitted a statement from a private doctor, Dr. F.  In his July 2014 VA Form 9, the claimant reported that he was treated by Dr. H. in 1946 immediately after discharge from service for cluster-type headaches.  The Veteran and his daughter have reported that Dr. H. is likely deceased and that his records are no longer available.  

The RO afforded the appellant a VA examination in May 2013 and obtained an addendum to the examination report in July 2014.  The report of the May 2013 VA examination and its July 2014 addendum reflect that the examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the May 2013 examination report and its July 2014 addendum are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In 1950 and 2009, VA obtained all available service treatment records.  These records, however, do not appear to be a complete set of service treatment records from the Veteran's period of active duty.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Turning first to current disability, the May 2013 VA examiner initially diagnosed tension headaches only and indicated that the tension headaches started in 2011.  Thus, there is current medical evidence of tension headaches.

As for migraines, that examiner did not diagnose migraines in the examination report.  The examiner specifically noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner, however, did note in the July 2014 addendum that the Veteran had "tension/migraine" headaches starting in 2011.  Thus, the Board finds that the medical evidence is in equipoise as whether there is a current diagnosis of migraine headaches.  

As for cluster headaches, that examiner did not diagnose cluster headaches in the examination report or in the addendum... At the May 2010 hearing before a Decision Review Officer, the Veteran and his daughter testified about a history of cluster headaches.  May 2010 hearing transcript, pages 5-6.  In its July 2012 decision, the Board noted that based on the May 2010 hearing transcript, a claim of entitlement to service connection for cluster headaches appears to have been raised.  See July 2012 Board decision, page 3.  Therefore, for purpose of date of claim, the Board will treat the May 19, 2010, hearing as the date of claim.

In a December 2011 statement, Dr. F. reported that the Veteran suffered with cluster headaches for many years as sworn in his testimony at the May 2010 Decision Review Officer hearing and an April 2011 hearing before a Veterans Law Judge.  While the appellant did report a history of cluster headaches at the May 2010 Decision Review Officer hearing, he did not testify about any headaches at the May 2011 Travel Board hearing at which Dr. F. himself testified on the claimant's behalf.  See May 2011 Board hearing transcript.  The medical evidence shows that Dr. F.'s statement is not a diagnosis of cluster headaches since the May 2010 claim because Dr. F. is merely reporting and misreporting lay history given by the claimant.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, in a May 2010 statement, Dr. F. noted that he is retired physician and a close family friend of the Veteran and in his December 2011 statement he more specifically indicated that he was the claimant's cardiologist.  An April 2011 statement from Dr. P. reflects that he has been the Veteran's treating cardiologist since 2004.  Thus, there is no evidence that Dr. F. has examined the Veteran for headaches.

Furthermore, as noted above, the VA examiner stated that the only current headache disorders, tension headaches and migraines, started in 2011 and this determination is supported by a November 2010 VA treatment record in which the Veteran denied any current headaches.

In his July 2014 VA Form 9, the claimant reported that Dr. H., who he saw shortly after separation from active service, told him that he had cluster headaches.  The Veteran and his daughter have also testified that the Veteran has had cluster headaches.  May 2010 hearing transcript, pages 5-6.

Lay evidence is competent to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 1372, 1377 (Fed. Cir. 2007).  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to this specific matter, the existence of cluster headaches, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (a layperson is not competent to identify a form of cancer).  As noted above, the medical evidence does not show a diagnosis of cluster headaches since the Veteran filed his claim in May 2010.  Moreover, the medical evidence does not show a diagnosis of cluster headaches made by a medical professional at any time since active service.

In short, the weight of evidence is against a finding that the Veteran has had any headache disorder other than tension headaches and migraines since May 2010.  In any event, Hickson and Wallin element (1), current disability, is satisfied as to tension headaches and migraines but not cluster headaches.

In its July 2012 decision, the Board found that the evidence showed that the Veteran suffered an in-service eye injury.  Service connection has been granted for left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.  Therefore, Hickson element (2), in-service injury or disease, and Wallin element (2), service-connected disability, have been satisfied.

Turning to Hickson and Wallin element (3), medical nexus evidence, there is no conflicting evidence on whether the tension headaches are related to the in-service eye injury either directly or as secondary to the corneal scar.  There is, however, conflicting evidence on whether the migraines are related to the in-service eye injury.

The June 2013 VA examiner opined that the Veteran's headache diagnosis is not at least as likely as not (less than 50 percent probability) proximately due to or the result of the service-connected left eye disability, to include the initial in-service eye injury.  The examiner noted that the claims file showed that in 1944 the appellant slipped and fell, which resulted in hitting a tree branch.  The examiner indicated that the injury was painful, that he was treated for several days, and that he had an eye patch.  The examiner reported that visual acuity in the February 1946 was 20/20 in each eye.  The examiner added that an old scar of the superior peripheral cornea is noted in an exam done in July 1988 and that corrected visual acuity at that time was 20/20 in each eye.  The examiner opined that the current headaches that started several decades later have no relation to the left eye injury he sustained while in service because there is no scientific or medical evidence to correlate the current headaches with his eye injury in service.  The medical evidence shows that this opinion is further supported by the Veteran's service treatment records showing no complaints, findings, or treatment of headaches and showing that no headache disorder was diagnosed at the February 1946 separation examination.  

In a July 2014 addendum to the VA examination, the examiner opined that the headache disorder is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected corneal scar.  The examiner's rationale was that there is no evidence-based medical literature to support a cause-and-effect relationship between a left eye corneal abrasion in 1944 and a tension/migraine headache beginning in 2011.

In his December 2011 statement, Dr. F. noted that eye or head trauma has been known to precipitate migraine headaches.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board notes that while Dr. F. treated the Veteran for a cardiac disorder, there is no indication that he treated him for headaches.  More importantly, the VA examiner provided a basis for her opinion that addressed the time lag between the in-service left eye corneal abrasion in 1944 and the headache disorder that began in 2011.  Dr. F. did not provide a basis for his opinion, much less identify any evidence-based medical literature to support a cause-and-effect relationship between the in-service left eye corneal abrasion in 1944 and the headache disorder that began in 2011.  Therefore, the Board gives greater weight to the opinion of the VA examiner than the opinion of Dr. F.

As for secondary service connection via aggravation, the VA examiner opined that the Veteran's headache disorder was not at least as likely as not aggravated beyond its natural progression by the service-connected left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.  The examiner's basis was that there was no documentation of aggravation.

In his July 2014 VA Form 9, the Veteran reported that he was treated for cluster headaches or migraines almost immediately after discharge from active service.  The claimant and his daughter testified at the May 2010 hearing that he had headaches while his daughter was a child.  May 2010 hearing transcript, pages 5-6.  The Veteran is competent to report that he has had headaches since service, but the Board does not find him credible to the extent that he is claiming he has continuously had headaches since service because his assertion is not supported by the medical evidence.  The VA examiner found that the headache disorder did not begin until 2011, and a 2010 VA treatment record shows that the appellant denied having headaches.  

As to the Veteran and his daughter's assertions that his headache disorder is related to initial in-service eye injury or its residuals, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to this specific matter, the relationship between migraines and tension headaches and a corneal abrasion and resultant residual corneal scar, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1733 n. 4.

In light of the above, Hickson and Wallin element (3) is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran had a chronic headache disorder in service; that there is a nexus between a current diagnosis of the current headache disorder and service; or that the current headache disorder was caused or aggravated by the service-connected left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for a headache disorder, and it is denied.


ORDER

Entitlement to service connection for a headache disorder, to include as secondary to service-connected left eye disability, diagnosed as corneal scar, left eye, secondary to old trauma, is denied.


REMAND

In August 2010, a VA optometrist rendered a medical opinion on whether the in-service corneal abrasion resulted in loss of vision, but that optometrist did not do an actual eye examination.  His left eye has never been examined for VA compensation purposes.  Indeed, the Veteran was not scheduled for a VA examination to determine the current nature and severity of the service-connected left eye disability, diagnosed as corneal scar, left eye, secondary to old trauma, after the Board granted service connection for the disorder.  The new and old criteria for rating an unhealed injury of the eye provide ratings will be assigned based on the presence of various symptoms, such as incapacitating episodes.  38 C.F.R. § 4.79, Diagnostic Code 6009 (2014); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  Therefore, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his left eye disorder and obtain any identified records.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his left eye disorder, diagnosed as corneal scar, left eye, secondary to old trauma.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to left eye disability, diagnosed as corneal scar, left eye, secondary to old trauma, as opposed to his non-service-connected central optic vein occlusion in the left eye.  The examiner should to the extent possible distinguish any symptomatology of the corneal scar of the left eye from the symptomatology of the central optic vein occlusion in the left eye.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


